                 1
                 2
                 3
                 4
                 5
                 6
                 7
                 8                                       UNITED STATES DISTRICT COURT
                 9                                     CENTRAL DISTRICT OF CALIFORNIA
              10          CHARLENE HUSTON, an individual,              Case No. 8:18-cv-1393 CJC (KESx)
              11                                 Plaintiff,            [PROPOSED] ORDER
                                                                       REGARDING STIPULATED
              12                                                       PROTECTIVE ORDER (DKT. 14)
                          v.
              13                                                       Trial Date: February 25, 2020
                          LIBERTY MUTUAL INSURANCE,
              14          an entity of unknown origin; LIBERTY
                          MUTUAL GROUP, INC., a
              15          Massachusetts corporation; LIBERTY
                          MUTUAL INSURANCE COMPANY,
              16          a Massachusetts corporation,
                          HELMSMAN MANAGEMENT
              17          SERVICES, LLC, a limited liability
                          company believed to have been formed
              18          in Massachusetts; and DOES 1 through
                          50, inclusive,
              19
                                                Defendants
              20
              21
              22
              23
              24
              25
              26
              27
              28
LITTLER MENDELSON, P.C.
     2050 Main Street
          Suite 900
     Irvine, CA 92614     FIRMWIDE:164512977.1 058348.1042
       949.705.3000
                 1               For good cause shown and pursuant to the stipulation of the Parties, it is hereby
                 2        ordered that the Stipulated Protective Order (Dkt. 14) become the order of this Court.
                 3
                 4        DATED: May 22, 2019
                                                                         HONORABLE KAREN E. SCOTT
                 5                                                       UNITED STATES MAGISTRATE
                                                                         JUDGE
                 6
                 7
                 8
                 9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LITTLER MENDELSON, P.C.
     2050 Main Street
          Suite 900
                          FIRMWIDE:164512977.1 058348.1042
                                                                    1.
     Irvine, CA 92614
       949.705.3000
